Riddick, J., (after stating the facts). The judgment of the circuit court must be reversed, for the facts in proof do not make out a case of robbery. Robbery, as defined by the text books and the previous decisions of this court, is a felonious and forcible taking of the property of another from his person or in his presence, against his will, by violence, or putting him in fear. And this violence must precede or accompany the taking of the property, Clary v. State, 33 Ark. 561; 1 Wharton’s Crim. Law, sec. 846. The taking must be done through force or fear. “If force is relied on in proof of the charge, it must be the force by which another is deprived of, and the offender gains, possession. If putting in fear is relied oni it must be the fear under duress of which the possession of the property is parted with. * * * The fear of physical ill must come before the relinquishment of the property to the thief, and not after ; else, the offense is not robbery.” Thomas v. State, 91 Ala. 36; 2 Bish. New Crim. Law, sec. 1175; Rex v. Harman, 2 East, P. C. 736. It is well established that the snatching of money or goods from the hand of another is not robbery, unless some injury is done to the person, or there be some previous struggle for the possession of the property, or some force used in order to obtain it. In an Indiana case the complainant was fraudulently induced by two confederates to expose some money in his hands. One of them then snatched it from him, and ran away, while the other held him, so that he could not pursue, and a struggle between them ensued. The court held that this did not constitute robbery. Shinn v. State, 64 Ind. 13, S. C.; 31 Am. Rep. 110. We need not discuss the authorities further, for there are numerous cases holding that where the property is obtained by artifice or trick, or by merely snatching from the hand, and where the only display of force is used to prevent the re-taking of the property by the owner, the crime is not robbery. Thomas v. State, 91 Ala. 36; Shinn v. State, 64 Ind. 13; 31 Am. Rep. 110; State v. John, 69 Am. Dec. 777; S. C. 5 Jones, Law, (N. C.), 163; State v. McCune, 70 Am. Dec. 176, and note ; Rex v. Harman, 2 East. P. C. 736; 2 Bish. New Crim. Law, sec. 1167; 1 Wharton, Crim. Law, sec. 854. Opinion delivered February 22, 1896. In this case the money was obtained by snatching from the hand. There was no force, or display of force, or putting in fear, until Holt drew his pistol to prevent Morgan from leaving the car with the money. Morgan then drew his pistol, but this was done, not to force Holt to surrender the possession of the money, for he had already parted with it, but only to prevent him from regaining possession. The proof, we think, clearly shows that Routt and Morgan were guilty of larceny, but it is not sufficient to sustain a conviction of robbery. The judgment of the circuit court is reversed, and the cause is remanded for a new trial.